DETAILED ACTION



Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) claim 1 requires “the external electrical conductor of the electrode head being external to the electrode head . . . .[italicizing by the Examiner]”  Applicant’s Figures 2 and 3B, reproduced below, show an electrode head purportedly having such an external electrical conductor:

    PNG
    media_image1.png
    887
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    785
    736
    media_image2.png
    Greyscale

However, the external electrical conductor (136) has been inserted into the electrode housing (140).  It also does not project beyond an electrode housing outer surface. While the external electrical conductor can be said to form an external surface of the electrode head, it does not seem correct to say that the external electrical  to”.  Note that if Applicant is being his own lexicographer, please heed MPEP 2173.05(a).  

	b) independent claim 10 requires “the electrode head comprising an external electrical conductor external to the electrode head and on the open side of the space in the electrode head.”
	Applicant’s Figures 2 and 3B, reproduced below, show an electrode head purportedly having such an external electrical conductor:

    PNG
    media_image1.png
    887
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    785
    736
    media_image2.png
    Greyscale

However, the external electrical conductor (136) has been inserted into the electrode housing (140).  It also does not project beyond an electrode housing outer surface. While the external electrical conductor can be said to form an external surface of the electrode head, it does not seem correct to say that the external electrical  to the electrode head”.  Note that if Applicant is being his own lexicographer, please heed MPEP 2173.05(a).  



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giaquinta et al. US 2003/0070917 A1 (hereafter “Giaguinta”).

Addressing claim 1, Giaguinta discloses a method of exposing a sample to an electrical effect for electrochemical analysis of the sample in an electrolyte solution (see the title, Abstract, and paragraphs [0032] and [0047], noting therein especially the following

    PNG
    media_image3.png
    482
    426
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    239
    454
    media_image4.png
    Greyscale

), the method comprising: 
causing an external electrical conductor (16) of an electrode head (

    PNG
    media_image5.png
    869
    910
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    231
    451
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    290
    452
    media_image7.png
    Greyscale

) to apply the electrical 5effect (

    PNG
    media_image8.png
    274
    459
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    286
    434
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    375
    429
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    861
    793
    media_image11.png
    Greyscale

), the external electrical conductor of the electrode head being external to the electrode head and on an external side of the sample exposed to the electrolyte solution 
    PNG
    media_image12.png
    869
    910
    media_image12.png
    Greyscale

).


	Addressing claim 5, for the additional limitation of this claim note the following

    PNG
    media_image13.png
    234
    446
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    420
    440
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    229
    429
    media_image15.png
    Greyscale


Addressing claim 8, for the additional limitation of this claim note the following

    PNG
    media_image16.png
    482
    458
    media_image16.png
    Greyscale




    PNG
    media_image10.png
    375
    429
    media_image10.png
    Greyscale



Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giaquinta as evidenced by Liu et  al., “Manganese oxide-based catalysts for low-temperature selective catalytic reduction of NOx with NH3: A review,” Applied Catalysts A: General 522 (2016) 54-60 (hereafter “Liu”).

Addressing claim 6, Giaguinta discloses a method of exposing a sample to an electrical effect for electrochemical analysis of the sample in an electrolyte solution (see the title, Abstract, and paragraphs [0032] and [0047], noting therein especially the following

    PNG
    media_image3.png
    482
    426
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    239
    454
    media_image4.png
    Greyscale

), the method comprising: 
causing an external electrical conductor (16) of an electrode head (

    PNG
    media_image5.png
    869
    910
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    231
    451
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    290
    452
    media_image7.png
    Greyscale

) to apply the electrical 5effect (

    PNG
    media_image8.png
    274
    459
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    286
    434
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    375
    429
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    861
    793
    media_image11.png
    Greyscale

), the external electrical conductor of the electrode head being external to the electrode head and on an external side of the sample exposed to the electrolyte solution 
    PNG
    media_image12.png
    869
    910
    media_image12.png
    Greyscale

).
Giaguinta further discloses having the sample comprise an electroactive sample, which may be on a support. 
Note the following

    PNG
    media_image13.png
    234
    446
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    420
    440
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    229
    429
    media_image15.png
    Greyscale



    PNG
    media_image17.png
    487
    448
    media_image17.png
    Greyscale





    PNG
    media_image18.png
    152
    1017
    media_image18.png
    Greyscale

(Liu title),

    PNG
    media_image19.png
    162
    628
    media_image19.png
    Greyscale

	(see Liu page 55), and

    PNG
    media_image20.png
    231
    642
    media_image20.png
    Greyscale

(see Liu page 55).




Claims 10-13, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ehmele et al. US 2014/0014510 A1 (hereafter “Ehmele”).

Addressing claim 10, Ehmele discloses an apparatus (Figure 2) for electrochemical analysis of a sample in an electrolyte solution (see the title and paragraph [0009]:

    PNG
    media_image21.png
    686
    443
    media_image21.png
    Greyscale

 ), the apparatus comprising: 
an electrode head (Figures 1A and 1B) defining a space (16; paragraph [0049]) for receiving the sample (34; although labeled a working electrode this element is replaceable and is in fact a corrosion test sample:

    PNG
    media_image22.png
    73
    478
    media_image22.png
    Greyscale

  ), the space in the electrode head open to an exterior of the electrode head at an open side of the space in the electrode 10head (see Figures 1A and 1B), the electrode head comprising an external electrical conductor (28; paragraph [0039]) external to the electrode head and on the open side of the space in the electrode head (see Figures 1A and 1B).

Addressing claim 11, for the additional limitation of this claim note the following 

    PNG
    media_image23.png
    69
    440
    media_image23.png
    Greyscale



Addressing claim 12, the additional limitation of this claim may be inferred from Figures 2 and 3A taken together.


Addressing claim 13, the additional limitation of this claim may be inferred from Figures 2 and 3A (

    PNG
    media_image24.png
    238
    515
    media_image24.png
    Greyscale

) taken together.


Addressing claim 16, for the additional limitation of this claim note lead 26 in Figures 1A and 1B.

Addressing claim 17, for the additional limitation of this claim note elements 40 and 42b in Figures 1A and 1B. 

Addressing claim 18, for the additional limitations of this claim see Figures 1A and 1B.








    PNG
    media_image25.png
    307
    442
    media_image25.png
    Greyscale

Thus, the space 16 in Figures 1A and 1B, after sealing, can be construed as the claimed electrolyte reservoir.  






Allowable Subject Matter


Claims 2-4, 6, 14, 15, and 19 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in 

Claim 10 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 2 the combination of limitations requires the step of “causing the sample and the external electrical conductor to rotate about an axis of rotation when the sample and the external electrical conductor are exposed to the electrolyte solution.”
In contrast, in the method of Giaguinta neither the sample nor the external electrical conductor rotate about an axis of rotation – they are both in affixed positions when exposed to the electrolyte solution.

b) in claim 3 the combination of limitations requires that the step of “causing the electrical effect to be applied to the external electrical conductor comprises causing the electrical effect to be applied to an electrical lead spaced apart from the sample and on an internal side of the sample opposite the external side of the sample.”
neither on an internal side of the sample nor an external side of the sample (


    PNG
    media_image26.png
    875
    859
    media_image26.png
    Greyscale

).

c) claim 4 depends from allowable claim 3.  



d) in claim 6 the combination of limitations requires that “the electroactive sample comprises a proton-exchange membrane.”
In contrast, regarding possible membranes for the sample Giaguinta discloses the following

    PNG
    media_image17.png
    487
    448
    media_image17.png
    Greyscale




e) in claim 14 the combination of limitations requires “a motor operable to rotate the electrode head about the axis of rotation.”
	In contrast, in Ehmele the electrode head is presumably rotated by hand.  Since this rotation would be performed when the working electrode (sample) is to be replaced (

    PNG
    media_image23.png
    69
    440
    media_image23.png
    Greyscale

) rather than during measurement, it is likely that a motor would be used to rotate the electrode head about the axis of rotation.  


f) in claim 15 the combination of limitations requires “a shaft coupled to the electrode head and a motor operable to rotate the electrode head and the shaft about an axis of rotation.”
	In contrast, in Ehmele the electrode head is presumably rotated by hand.  Moreover, since the electrode head would be rotated in order to replace the working electrode (sample) the shaft would likely be held stationary while the electrode head is rotated (

 
    PNG
    media_image23.png
    69
    440
    media_image23.png
    Greyscale





g) in claim 19 the combination of limitations requires “wherein the electrode head further comprises a movable 15portion movable to urge the sample against the external electrical conductor when the sample is received in the space in the electrode head.”
	In contrast, in Ehmele the sample (34) is blocked from moving towards the external electrical conductor (28) by O-ring 20 and projection 38.  See Figures 1A and 1B.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             August 9, 2021